Citation Nr: 0007566	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-14 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder.  

2.  Entitlement to a compensable disability rating for 
intertrigo/lichen simplex.  

3.  Entitlement to a disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1983 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder in a September 1992 rating decision, which the 
veteran did not appeal.  

2.  The evidence received since the September 1992 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's skin disability is manifested by subjective 
complaints of itching and objective evidence of post-
inflammatory hyperpigmentation and areas of excoriations and 
lichenification, which affect the groin and the scrotum, but 
marked disfigurement, extensive lesions or constant itching 
or exudation are not demonstrated.  

4.  The veteran's PTSD is manifested by subjective complaints 
of chronic sleep impairment with nightmares, feelings of 
suspicion about others when driving, and some degree of 
social withdrawal, as well as objective evidence of anxious 
mood and some impairment of recent memory, but flattened 
affect, inappropriate speech, panic attacks more than once 
per week, difficulty understanding complex commands, 
impairment of long and short term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships are not demonstrated.  


CONCLUSIONS OF LAW

1.  The September 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  No new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a right knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

3.  The criteria for a 10 percent disability rating for 
intertrigo/lichen simplex have been met from February 24, 
1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.20, 4.21, 4.118, Diagnostic Code 7806 
(1999).  

4.  The criteria for a 30 percent disability rating for PTSD 
have been met from February 24, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Right Knee Claim

A review of the claims folder reveals a September 1992 rating 
decision in which the RO denied service connection for a 
right knee disorder.  The RO informed the veteran of that 
decision, but he did not initiate an appeal.  Therefore, the 
RO's decision of September 1992 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(1999).   

The Board notes that the RO informed the veteran by letter 
dated in August 1997 that it had previously denied the right 
knee claim and that he had to furnish new and material 
evidence to reopen his claim.  However, in the October 1997 
rating decision, the RO failed to determine whether in fact 
new and material evidence had been received.  The law 
provides that the Board has jurisdiction to consider 
previously adjudicated claim only if new and material 
evidence has been presented.  38 U.S.C.A. § 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.       

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence of record at the time of the September 1992 
rating decision consisted of the veteran's service medical 
records and the report of the May 1992 VA examination.  The 
RO indicated that there was no evidence of right knee injury 
in service and no evidence of right knee arthritis to a 
compensable degree.  

The evidence of record since the September 1992 rating 
decision consists of the October 1997 VA examination and a 
November 1998 statement from the veteran.  The Board finds 
that this evidence is not new and material for purposes of 
reopening the claim.  First, in the November 1998 statement, 
the veteran merely describes the manner in which he believes 
his knee was injured in service.  All service connection 
claims involve the basic allegation of injury incurred in 
service.  Therefore, the November 1998 statement is 
essentially cumulative of prior evidence and not significant 
by itself or in conjunction with the prior evidence.  

Similarly, the October 1997 VA examination report reflects 
the veteran's report that he injured the knee in service.  
Again, such an assertion is merely cumulative of previous 
evidence.  In addition, the examination report shows some 
right knee symptoms with a diagnosis of right knee pain and 
weakness secondary to internal injury.  The Board finds that 
this evidence is essentially redundant of previous evidence, 
which also showed right knee symptoms.  Therefore, the 
examination report is not particularly significant by itself 
or in conjunction with the prior evidence. 

In summary, the Board finds that no new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for a right knee disorder.  
38 C.F.R. § 3.156(a); Winters, 12 Vet. App. at 206.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108. 

Increased Rating Claims

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

In February 1997, the veteran submitted a claim for 
compensation for various disorders, including a skin disorder 
and PTSD.  In connection with that claim, he underwent a VA 
skin examination in October 1997.  The veteran complained of 
irritation and occasional pain with skin drying and cracking.  
The symptoms were worse after he played rugby.  Various 
topical solutions had not resolved the lesions.  Examination 
revealed evidence of post inflammatory hyperpigmentation in 
the groin area and on the scrotum, as well as lichenification 
and areas of excoriations.  The diagnosis was intertrigo and 
probable early lichen simplex chronicus. 

Also in October 1997, the veteran was afforded a VA 
psychiatric examination.  He had experienced family problems 
during service and had attended counseling for three months.  
These family problems became more intense after his return 
from Saudi Arabia because he had no patience.  He had not 
received any psychiatric treatment since service.  The 
veteran indicated that he had been employed for the past 
three years.  Although he had experienced problems with his 
supervisor, he got along well with his co-workers.  He 
disliked his supervisor because he thought he was prejudiced.  
Regarding social activities, the veteran related that he 
drank with his co-workers after work and on the weekends, but 
did not do much else.  He had a few friends with whom he 
drank, played cards, and partied.   

Subjectively, he complained of stress due to impatience, 
intolerance, an inability to deal with anger, hearing a voice 
one or two times a week, avoidance of stimuli associated with 
war (i.e., guns, hunting, army bases), flashbacks, difficulty 
concentrating, hypervigilance, distrust and fear of people, 
and being easily startled by loud noises or unexpected 
physical contact.  In addition, the veteran explained that 
once or twice every two weeks he had a recurrent dream that 
began in Saudi Arabia and he woke up in a cold sweat.  He had 
to have three or four beers a day in order to fall asleep.  
He thought that he dreamed less and slept better when he 
drank.  Typically, he slept for two to three hours, woke for 
one to one and one-half hours, and then went back to sleep.  
The veteran also reported feeling down about his finances.  
He got suspicious and panicky only when driving, when he felt 
that someone was looking at him or would harm him.  Finally, 
the veteran related that he withdrew himself from a lot of 
people.  He was close to one person, but when she said 
something he did not like, he became very upset.  

The examiner commented that the veteran was fully oriented, 
casually dressed, well groomed, pleasant, cooperative, and 
chatty.  Examination revealed anxious mood and some 
impairment of recent memory only.  Although he was not 
suicidal, he sometimes thought that he would be better off 
dead.  Otherwise, mental status examination was unremarkable.  
The diagnosis was PTSD.     

In his November 1998 statement, the veteran related that he 
had a bad rash between his legs that itched constantly.  At 
times he needed medication to stop the itching.  
Occasionally, there was so much irritation that he scratched 
until he drew blood.  With respect to the PTSD claim, the 
veteran related that, since returning from the Gulf War, he 
had frequent nightmares and woke up in a cold sweat.  He also 
asserted that he could not maintain a relationship with a 
woman.  Prior to the war, he had been married to his wife for 
10 years and had been with her for 13 years.  They got 
divorced after the war.  Since then, he had had a number of 
short-term relationships, each lasting no more than six 
months.  Other complaints included memory problems and 
feelings of fear with loud noises.  The veteran explained 
that he found it difficult to be around a lot of people.  He 
had violent reactions when he disagreed with people and had 
gotten into numerous fights.  He was alone for days at a time 
and watched movies all day long.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Intertrigo/Lichen Simplex

The veteran's skin disability is rated as noncompensable (0 
percent disabling) by analogy to Diagnostic Code (Code) 7806, 
eczema.  38 C.F.R. § 4.118.  Under the rating criteria, a 0 
percent rating is assigned when there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is warranted when there 
is exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent disability rating is 
warranted with exudation or itching constant, extensive 
lesions or marked disfigurement.

The VA examination report shows that the skin disability 
affects the groin and scrotum, but there is no competent 
medical evidence that indicates extensive lesions, constant 
itching or exudation, or marked disfigurement.  With 
consideration of the findings on examination and the 
veteran's complaints, the evidence is in equipoise with 
respect to whether an extensive area is involved.  In 
resolving all doubt in the veteran's favor the evidence more 
closely approximates the criteria for a 10 percent rating 
from the date of the veteran's claim.  38 C.F.R. § 4.7; 
Fenderson.  However, on the basis of the above analysis the 
preponderance of the evidence is against entitlement to an 
evaluation greater than the 10 percent granted herein for 
intertrigo/lichen simplex.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7. 4.118, Code 7806.      

2.  PTSD

The veteran's PTSD is evaluated as 10 percent disabling under 
Code 9411.  38 C.F.R. § 4.130.  A 10 percent evaluation is in 
order when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In this case, the Board finds that the evidence supports 
entitlement to a 30 percent rating for PTSD.  Specifically, 
during the October 1997 VA examination, the veteran reported 
chronic sleep impairment with nightmares, feelings of 
suspicion about others when driving, and some degree of 
social withdrawal.  The evaluation revealed anxious mood and 
some impairment of recent memory.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence of overall 
disability more nearly resembles the criteria for the 30 
percent rating for PTSD from the date of the veteran's claim.  
38 C.F.R. § 4.7; Fenderson.  

However, the Board finds that the preponderance of the 
evidence is against any higher evaluation.  That is, there is 
no objective evidence showing the presence of the symptoms 
set forth for a 50 percent rating.  Moreover, the veteran 
indicated that he had been employed for several years and got 
along well with his co-workers, even on a social basis.  
Therefore, the disability picture does not more closely 
approximate the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.7.  



ORDER

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for a right knee 
disorder, the claim is not reopened and the appeal is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability rating for 
intertrigo/lichen simplex is granted from February 24, 1997. 

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent disability 
rating for PTSD is granted from February 24, 1997.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

